Exhibit 10.1 Execution Version Operating Agreement Mego Gold LLC and Linne Mining LLC and Global Gold Corporation and Global Gold Consolidated Resources Limited and GGCR Mining LLC relating to Mining Licence (Permission) for the Central Section of the Toukhmanuk Mine No. ShATV-29/184 Dated 5 July 2013 CONTENTS CLAUSE PAGE 1. INTERPRETATION 1 2. CONDITIONS PRECEDENT AND SUBSEQUENT 10 3. SCOPE AND TERM 11 4. THE OPERATOR 11 5. AUTHORITY AND DUTIES OF OPERATOR 12 6. FEES 14 7. OPERATING COMMITTEE 14 8. WORK PROGRAMMES AND BUDGET 17 9. OPERATIONS FUNDING 18 REVENUES, ADVANCES AND PAYMENT WATERFALL 19 DEBT FACILITIES 19 OPERATOR PROPERTY 20 MINE OWNER OBLIGATIONS AND UNDERTAKINGS 20 MINE OWNERREPRESENTATIONS AND WARRANTIES 21 OPERATORREPRESENTATIONS AND WARRANTIES 24 GUARANTEE 26 DEFAULT 26 TERMINATION 26 SET OFF 28 INDEMNITY 28 SUCCESSORS AND ASSIGNS 28 TAXES 28 FORCE MAJEURE 29 CONFIDENTIALITY 29 PUBLIC ANNOUNCEMENTS AND INSIDER DEALING 30 ARBITRATION 30 NOTICES 31 SEVERABILITY 33 WAIVER 33 ENTIRE AGREEMENT 33 AMENDMENT 33 CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999 33 COUNTERPARTS 33 PARTNERSHIP 33 GOVERNING LAW 33 SCHEDULE 1 35 Operator Responsibilities 35 SCHEDULE 2 38 Payment Waterfall 38 SCHEDULE 3 39 Guarantee 39 SCHEDULE 4 43 Mine Owner Group Structure Chart 43 SCHEDULE 5 44 ABB Debt Payment Schedule 44 THIS AGREEMENT is made on 5 July 2013 BETWEEN: MEGO GOLD LLC , a limited liability company incorporated in the Republic of Armenia with registration number 77.110.00610 and its registered office is at Suite #2, 2A Tamanian Street, Yerevan, Armenia, 0009 (the "Mine Owner" ); LINNE MINING LLC , a limited liability company incorporated in the Republic of Armenia with registration number 286.110.774820 and its address at c/o Ameria 9, G. Lusavorich Str. Yerevan 0015, Armenia (the "Operator" ); GLOBAL GOLD CORPORATION , a Delaware USA corporation with registration number 13-3025550 and its principal offices at the International Corporation Center at Rye, 555 Theodore Fremd Avenue, Suite C208, Rye, New York 10580, USA (
